ORDER
By order dated January 19, 1994, this Court promulgated an amendment to Rule 40, SCRCP. This amendment became effective January 1, 1995.
In the relatively short period of time this amendment has been in place, it has had the effect of significantly reducing the number of civil cases available for trial. As a result, we have determined that it is necessary to provide an additional method by which a party may have a case placed on the Jury Trial Roster.
Accordingly, notwithstanding the provisions of Rule 40, SCRCP, any party may file and serve on all other parties a Request to Transfer the Case to the Jury Trial Roster no earlier than 150 days after the filing of the complaint. The Request must certify that the party is ready to go to trial and must indicate any outstanding pretrial matters. Within ten (10) days after service of the Request to Transfer, any party *59may file a Response indicating in what respects the case is not ready for trial. If no Response is filed, the case shall be placed on the Jury Trial Roster. If a Response is filed, the clerk shall promptly set the Request for Transfer for a hearing before the Chief Judge for Administration Purposes. The hearing shall be given priority as provided by Rule 40(h), SCRCP. After a hearing, the Chief Judge may, in his or her discretion, transfer the case to the Jury Trial Roster.
This alternative method of placing a case on the Jury Trial Roster shall be effective immediately and shall remain in effect until further order of this Court.
IT IS SO ORDERED.
/s/ Ernest A. Finney. Jr.. C.J.
/s/ Jean H. Toal. J.
/s/ James E. Moore. J.
/s/ John H. Waller. Jr.. J.
/s/ A. Lee Chandler. A.A.J.